Citation Nr: 0721608	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-40 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant, mother and sister


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that he had active duty 
service from January 1969 to January 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied an application to reopen a claim 
for service connection for schizophrenia, paranoid type.

In a March 2006 decision, the Board reopened the previously 
denied claim of service connection for paranoid schizophrenia 
and remanded the claim for de novo review and additional 
development.  

In a September 2006 decision, the Board denied the veteran's 
claim of entitlement to service connection for paranoid 
schizophrenia.

In February 2007, the Secretary of VA filed a Motion for 
Remand which requested that the Board's September 2007 
decision be vacated and remanded to the extent that it denied 
the veteran's entitlement to service connection for 
schizophrenia, paranoid type.  In an order issued in March 
2007, the United States Court of Appeals for Veterans Claims 
(CAVC) vacated the Board decision and remanded the matter to 
the Board for actions consistent with the Motion for Remand 
filed by the Secretary. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The March 2007 unopposed Appellee's Motion for Remand 
indicates that a remand is required in this case due to noted 
deficiencies in the Board's September 2006 decision, and for 
compliance with the statutory duty to assist.  Consistent 
with the CAVC order, additional development is warranted in 
order to fulfill the duty to assist pursuant to 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159 (2006).

The Appellee's Motion for Remand reflects that under 38 
U.S.C.A. § 5103A, VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claims.  If VA cannot obtain the evidence after making 
reasonable effort, VA must notify that claimant that it is 
unable to obtain the records in question, and such notice 
must include a brief explanation of VA's efforts to obtain 
the records and a description of any further action that VA 
will take with respect to the claims.  Id.  

The Appellee's Motion for Remand also indicates that the 
September 2006 Board decision indicated that the veteran had 
active duty service from January 1969 to January 1971.  
However, evidence contained in the veteran's claims file 
showed that he underwent an enlistment examination in August 
1976 for the U.S. Army Reserves (USAR).  The Appellee's 
Motion for Remand further indicates that the Board should 
ensure that all of the veteran's service records have been 
obtained and if it is determined that no additional records 
exist or further efforts to obtain the records would be 
futile, it was required to inform the veteran of this 
determination.  38 C.F.R. § 3.159(c), (e).

Additionally, the Appellee's Motion for Remand indicated that 
in its September 2006 decision, the Board did not provide an 
adequate statement of its reasons or bases for its reliance 
on the March 2006 VA examiner's opinion.  Specifically, the 
basis of the March 2006 VA examiner's opinion was not clear.  
Additionally, as it was unclear whether the veteran had any 
additional active service or if the examiner reviewed the 
veteran's service medical records from August 1976, and the 
Board must address these issues in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the National Personnel Records 
Center (NPRC) along with any other 
appropriate source, should be contacted, 
and all of the veteran's service medical 
records, including records from any 
periods of inactive service, active duty 
for training or USAR service, should be 
requested.  The NPRC should be requested 
to indicate if these records are now 
unavailable and provide leads on other 
sources where these records may be 
located.  

These efforts should include requesting 
records from August 1976 to the present 
as the veteran contends that he had 5 
years of service in addition his active 
service from January 1969 to January 
1971.

If it is determined that no additional 
records exist or that further efforts to 
obtain records would be futile, it must 
notify the veteran of this determination.  
The veteran should also be notified that 
he should submit any additional evidence 
or arguments that are pertinent to his 
claim.

3.  Once the above action has been 
completed, the veteran should be 
scheduled for a psychiatric examination.  
The examiner should review the claims 
file in conjunction with the examination 
and the examiner must indicate in the 
examination report or in an addendum, 
that this has been accomplished.  
Specifically, the examiner should note 
that he reviewed the veteran's complete 
service medical records, as contained in 
the claims file.  The examiner should 
elicit a history from the veteran as to 
any psychiatric problems he had prior to 
service, during service, and after 
service.  All indicated tests and studies 
should be accomplished.  

The examiner should provide any and all 
mental health diagnoses rendered and 
indicate whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) is etiologically related to 
service in terms of in-service 
incurrence, aggravation, or becoming 
manifest within one year following 
service.

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report. 

4.  Upon completion of the requested 
development, the veteran's claim of 
service connection for schizophrenia, 
paranoid type, should be readjudicated.  
If the determination of this claim 
remains unfavorable, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
allowed a reasonable period of time in 
which to respond.

Then, if indicated, this case should be 
returned to the Board for the purpose of 
appellate disposition. 

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


